internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 plr-151665-02 date date x a b c d e f g h i plr-151665-02 j k l m n o p q r s t u trust sub-trust trust plr-151665-02 trust trust trust trust trust trust state d1 d2 d3 d4 d5 d6 d7 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted provides that x was incorporated under the laws of state on d1 during d3 x was advised by its cpa to elect to be an s_corporation x retained an attorney to determine x’s eligibility to elect to be an s_corporation and plr-151665-02 prepare a form_2553 election by a small_business_corporation on d4 x filed a form_2553 with the internal_revenue_service to be effective d5 the attorney retained by x determined that trust and trust were eligible to be shareholders of x because each trust met the definition of an electing_small_business_trust esbt pursuant to sec_1361 however the attorney failed to file conforming esbt elections the attorney retained by x determined that trust was eligible to be a shareholder of x pursuant to sec_1361 however on d2 without the knowledge of x trust 1's x stock had been allocated to sub-trust which was not eligible to be an s_corporation shareholder x retained a new cpa in d6 the cpa determined that sub-trust was not eligible to be a shareholder of x the cpa also determined that the esbt elections of trust and trust were not conforming on d7 the x stock held by sub-trust was distributed to r and u x and x’s historic shareholders trust sub-trust trust trust trust trust trust trust trust a b c d e f g h i j k l m n o p q r s t u agree to make any adjustments as required by sec_1_1362-4 x represents that the termination of its s election was inadvertent and not the result of tax_avoidance or retroactive tax planning x further represents that for all relevant taxable years it has filed its income_tax returns as an s_corporation and its shareholders have included on their tax returns their proportionate share of x’s income and loss law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i subchapter_j of chapter of the internal_revenue_code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder in an s_corporation sec_1361 provides that for the purposes of sec_1361 an esbt may be a shareholder in an s_corporation plr-151665-02 sec_1361 provides that an esbt is any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1_1361-1 of the income_tax regulations provides that the trustee must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement meeting the requirements of sec_1_1361-1 sec_1_1361-1 provides that the election statement must include a the name address and taxpayer_identification_number of the trust the potential current beneficiaries and the s_corporation in which the trust currently owns stock b an identification of the election as an esbt election made under sec_1361 c the first date on which the trust owned stock in each s_corporation d the date on which the election is to become effective not earlier than days and two months before the date on which the election is filed and e representations signed by the trustee stating that the trust meets the requirements of sec_1361 and all potential current beneficiaries of the trust meet the shareholder requirements of sec_1361 sec_1_1361-1 provides that if a_trust makes a valid esbt election the trust will be treated as an esbt for purposes of chapter of the internal_revenue_code as of the effective date of the esbt election sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that such termination shall be effective on and after the date of cessation plr-151665-02 sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner it further provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably in the corporation’s control and was not part of a plan or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish inadvertence sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in the case of a transfer of stock to an ineligible_corporation that causes an inadvertent termination the commissioner may require the ineligible shareholder to be treated as an s_corporation shareholder during the period the ineligible shareholder actually held stock moreover sec_1_1362-4 provides that the commissioner may require protective adjustments to prevent any loss of revenue due to a transfer of stock to an ineligible shareholder conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective for the taxable_year beginning d5 we also conclude that the ineffectiveness of x’s s_corporation_election constituted an inadvertent invalid election within the meaning of sec_1362 consequently x shall be treated as an s_corporation for the taxable_year beginning d5 provided that x files a new form_2553 and trust and trust file esbt elections meeting the requirements of sec_1_1361-1 effective d5 with the appropriate service_center within days of this letter a copy of this letter should be attached to the form_2553 and to each esbt election this ruling is contingent on x’s shareholders treating x as an s_corporation for all periods beginning d5 accordingly x’s shareholders in determining their respective income_tax liabilities for the period beginning d5 must include their pro_rata share of the separately and non-separately stated income of x pursuant to sec_1366 make any basis adjustments pursuant to sec_1367 and take into account any distributions pursuant to sec_1368 trust sub-trust trust and trust shall be treated as shareholders of x for all periods during which they actually held stock of x except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether x is otherwise eligible to be an s_corporation or whether trust or trust are otherwise eligible to be esbts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-151665-02 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the authorized representative of x sincerely yours james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
